HLD-006                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 22-1819
                                      ___________

                              IN RE: SHAWN D. SHAW,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 2-19-cv-16702)
                      ____________________________________

                  Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 May 19, 2022
      Before: CHAGARES, Chief Judge, PORTER and FUENTES, Circuit Judges

                               (Opinion filed: June 2, 2022)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Shawn D. Shaw has filed a petition for a writ of mandamus requesting that we

direct the District Court to rule on his pending 28 U.S.C. § 2255 motion. The District

Court has since ruled on the § 2255 motion, denying it in part and reserving judgment on

one claim pending supplemental briefing. In light of the District Court’s action, this

mandamus petition does not present a live controversy. Therefore, we will dismiss it as


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
moot. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If

developments occur during the course of adjudication that eliminate a plaintiff’s personal

stake in the outcome of a suit or prevent a court from being able to grant the requested

relief, the case must be dismissed as moot.”).




                                             2